As filed with the Securities and Exchange Commission on November 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Underlying Funds Trust Event Driven Schedule of Investments September 30, 2013 (Unaudited) Shares Fair Value COMMON STOCKS - 82.0% Aerospace & Defense - 1.6% Astronics Corp. (a) $ Engility Holdings, Inc. (a) Total Aerospace & Defense Airlines - 0.8% Delta Air Lines, Inc. United Continental Holdings, Inc. (a) Total Airlines Auto Components - 0.4% Cooper Tire & Rubber Co. Visteon Corp. (a) Total Auto Components Biotechnology - 1.3% Astex Pharmaceuticals, Inc. (a) Elan Corp. PLC - ADR (a) Onyx Pharmaceuticals, Inc. (a) Total Biotechnology Building Products - 1.5% Owens Corning (a) Quanex Building Products Corp. Total Building Products Capital Markets - 0.5% E*TRADE Financial Corp. (a) Chemicals - 10.7% Chemtura Corp. (a) Ferro Corp. (a) Sensient Technologies Corp. WR Grace & Co. (a) Zoltek Cos., Inc. (a) Total Chemicals Commercial Banks - 2.1% CIT Group, Inc. (a) Sterling Bancorp Total Commercial Banks Commercial Services & Supplies - 1.4% Performant Financial Corp. (a) TMS International Corp. Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment - 1.0% Polycom, Inc. (a) Computers & Peripherals - 0.8% Dell, Inc. Construction & Engineering - 0.8% Badger Daylighting Ltd. (a) Michael Baker Corp. Total Construction & Engineering Construction Materials - 0.0% Vulcan Materials Co. Containers & Packaging - 0.7% Boise, Inc. DS Smith PLC Total Containers & Packaging Diversified Consumer Services - 0.8% Stewart Enterprises, Inc. Diversified Telecommunication Services - 0.0% Ziggo NV Electric Utilities - 0.8% Iberdrola SA 9 52 NV Energy, Inc. Total Electric Utilities Electronic Equipment, Instruments & Components - 0.3% Laird PLC Molex, Inc. Molex, Inc. - Class A Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 2.5% Halliburton Co. North American Energy Partners, Inc. (a) Total Energy Equipment & Services Food & Staples Retailing - 1.1% Harris Teeter Supermarkets, Inc. Nash Finch Co. Shoppers Drug Mart Corp. Total Food & Staples Retailing Food Products - 1.2% Dole Food Co., Inc. (a) GrainCorp Ltd. Total Food Products Health Care Equipment & Supplies - 0.3% ICU Medical, Inc. (a) MAKO Surgical Corp. (a) Rochester Medical Corp. (a) Total Health Care Equipment & Supplies Health Care Providers & Services - 0.7% CML HealthCare, Inc. (a) Rhoen Klinikum AG Vanguard Health Systems, Inc. (a) Total Health Care Providers & Services Health Care Technology - 0.1% Greenway Medical Technologies (a) Hotels, Restaurants & Leisure - 6.2% Bob Evans Farms, Inc. Carrols Restaurant Group, Inc. (a) Cedar Fair LP Marriott International, Inc. 1 42 Orient-Express Hotels Ltd. (a) SHFL Entertainment, Inc. (a) Six Flags Entertainment Corp. WMS Industries, Inc. (a) Total Hotels, Restaurants & Leisure Household Durables - 2.3% Libbey, Inc. (a) Nobility Homes, Inc. (a) Tempur Sealy International, Inc. (a) WCI Communities, Inc. (a) Total Household Durables Household Products - 0.7% Central Garden and Pet Co. - Class A(a) Central Garden and Pet Co. (a) Vinda International Holdings Ltd. Total Household Products Insurance - 2.1% Alleghany Corp. (a) Ambac Financial Group, Inc. (a) American Safety Insurance Holdings Ltd. (a) Assured Guaranty Ltd. MBIA, Inc. (a) Total Insurance Internet & Catalog Retail - 0.1% Groupon, Inc. (a) Internet Software & Services - 0.0% The Active Network, Inc. (a) Life Sciences Tools & Services - 0.9% Life Technologies Corp. (a) Machinery - 4.0% CNH Industrial NV EnPro Industries, Inc. (a) Invensys PLC Kaydon Corp. Trinity Industries, Inc. Wabtec Corp. Total Machinery Marine - 0.4% Stolt-Nielsen Ltd. Media - 8.7% AMC Networks, Inc. (a) Belo Corp. Gannett, Inc. Kabel Deutschland Holding AG Liberty Global PLC - Class A (a) Liberty Global PLC - Series C (a) LIN Media LLC (a) Telenet Group Holding NV Time Warner Cable, Inc. Tribune Co. (a) Total Media Metals & Mining - 0.2% AuRico Gold, Inc. Camino Minerals Corp. (a) Hoganas AB Pan American Silver Corp. (a) Total Metals & Mining Multiline Retail - 1.8% Hudson's Bay Co. (a) Saks, Inc. (a) Total Multiline Retail Oil, Gas & Consumable Fuels - 5.4% Athabasca Oil Corp. (a) Berry Petroleum Co. Gulf Coast Ultra Deep Royalty Trust (a) Heritage Oil PLC (a) Legacy Oil + Gas, Inc. (a) Penn West Petroleum Ltd. Petrominerales Ltd. (a) Renegade Petroleum Ltd. (a) Uranium One, Inc. (a) Verenium Corp. (a) Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 1.9% Ainsworth Lumber Co. Ltd. (a) International Paper Co. Tembec, Inc. (Acquired 05/17/2011, Cost $156,780) (a)(b) Tembec, Inc. (Acquired 06/4/2009, Cost $0) (a)(b) Wausau Paper Corp. Total Paper & Forest Products Pharmaceuticals - 0.3% Cornerstone Therapeutics, Inc. (a) Hi-Tech Pharmacal Co., Inc. Optimer Pharmaceuticals, Inc. (a) Total Pharmaceuticals Professional Services - 0.3% National Technical Systems, Inc. (a) Quinpario Acquisition Corp. (a) Total Professional Services Real Estate Investment Trusts (REITs) - 0.0% Colonial Properties Trust Real Estate Management & Development - 2.6% Huntingdon Capital Corp. (a) Road & Rail - 4.6% AMERCO Hertz Global Holdings, Inc. (a) Swift Transportation Co. (a) Total Road & Rail Semiconductors & Semiconductor Equipment - 1.4% Lam Research Corp. (a) LTX-Credence Corp. (a) Micron Technology, Inc. (a) PLX Technology, Inc. (a) Spansion, Inc. (a) Volterra Semiconductor Corp. (a) Total Semiconductors & Semiconductor Equipment Software - 2.3% Compuware Corp. Ebix, Inc. Seachange International, Inc. (a) Sourcefire, Inc. (a) Stonesoft OYJ (a) Total Software Specialty Retail - 1.9% Murphy USA, Inc. (a) Office Depot, Inc. (a) The Pep Boys-Manny Moe & Jack (a) Total Specialty Retail Textiles, Apparel & Luxury Goods - 0.5% Maidenform Brands, Inc. (a) Thrifts & Mortgage Finance - 0.2% Hudson City Bancorp, Inc. Trading Companies & Distributors - 0.3% MRC Global, Inc. (a) Transportation Infrastructure - 0.0% Veripos, Inc. Wireless Telecommunication Services - 1.5% Leap Wireless International, Inc. (a) T-Mobile US, Inc. (a) Total Wireless Telecommunication Services TOTAL COMMON STOCKS (Cost $121,355,955) $ Principal CONVERTIBLE BONDS - 1.3% Amount Consumer Finance - 0.5% Atlanticus Holdings Corp. 5.875%, 11/30/2035 $ Machinery - 0.8% Meritor, Inc. 7.875%, 03/01/2026 (Acquired 11/30/2012, Cost $908,187) (d) TOTAL CONVERTIBLE BONDS (Cost $1,719,977) $ CORPORATE BONDS - 7.2% Containers & Packaging - 1.1% ARD Finance SA 11.125%, 06/01/2018 (Acquired 01/25/2013 through 06/06/2013, Cost $1,819,620) (d) EUR 1,291,718 Health Care Equipment & Supplies - 0.0% Human Touch LLC / Interactive Health Finance Corp. PIK 15.000%, 03/30/2014 (Acquired 06/18/2009 through 04/01/2013, Cost $247,862) (b)(c) $ 25 Hotels, Restaurants & Leisure - 1.2% Paris Las Vegas Holding LLC 11.000%, 10/01/2021 Household Products - 0.6% Reynolds Group Issuer, Inc./Reynold's Group Issuer LLC 9.875%, 08/15/2019 Internet Software & Services - 0.9% iPayment, Inc. 10.250%, 05/15/2018 Media - 0.5% Clear Channel Communications, Inc. 10.750%, 08/01/2016 Metals & Mining - 0.0% Aleris International, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (b)(c)(f) Oil, Gas & Consumable Fuels - 0.9% Xinergy Corp. 9.250%, 05/15/2019 (Acquired 03/09/2012 through 04/02/2013, Cost $1,473,650) (d) Paper & Forest Products - 1.5% Millar Western Forest Products Ltd. 8.500%, 04/01/2021 Verso Paper Holdings LLC/Verso Paper, Inc. 11.375%, 08/01/2016 Total Paper & Forest Products Software - 0.5% First Data Corp. 11.250%, 03/31/2016 TOTAL CORPORATE BONDS (Cost $12,591,318) $ BANK LOANS - 1.7% Federal Mogul Corp. Term Loan B 1st Lien 1.938%, 12/29/2014 (e) Federal Mogul Corp. Term Loan C 1st Lien 1.938%, 12/28/2015 (e) Harrah's Las Vegas Properties Co. 3.000%, 02/13/2014 (e) 3.673%, 02/13/2014 (e) 3.673%, 02/13/2014 (e) 3.673%, 02/13/2014 (e) 3.673%, 02/13/2014 (e) TOTAL BANK LOANS (Cost $2,717,044) $ ESCROW NOTES - 0.0% Caraustar Escrow (a)(c) 1 1 General Motors Co. (a)(c) 0 General Motors Co. (a)(c) 0 General Motors Co. (a)(c) 0 Lone Star Note 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $10,000) (a)(b)(c) Lear Corp. (a)(c) Six Flags Entertainment Corp. (a)(c) 0 Smurfit-Stone Container Corp. (a)(c) 0 TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 0.0% Shares American Medical Alert Corp. (a)(c) Clinical Data, Inc. (a)(c) Gerber Scientific, Inc. (a)(c) Omthera Pharmaceuticals (a)(c) 60 Trius Therapeutics, Inc. (a)(c) TOTAL RIGHTS (Cost $0) $ WARRANTS - 0.0% Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) Lear Corp. Expiration November 2014, Exercise Price: $10.56 (a) 75 TOTAL WARRANTS (Cost $30) $ PURCHASED OPTIONS - 1.0% Contracts Call Options - 0.2% Cablevision Systems Corp. Expiration December 2013, Exercise Price: $20.00 (a) CIT Group, Inc. Expiration January 2014, Exercise Price: $55.00 (a) 10 Penn West Petroleum Ltd. Expiration December 2013, Exercise Price: $12.00 (a) Expiration December 2013, Exercise Price: $13.00 (a) Time Warner Cable, Inc. Expiration January 2014, Exercise Price: $120.00 (a) Total Call Options Put Options - 0.8% iShares Russell 2000 ETF Expiration November 2013, Exercise Price: $104.00 (a) SPDR S&P 500 Trust ETF Expiration October 2013, Exercise Price: $167.00 (a) Expiration October 2013, Exercise Price: $168.00 (a) Expiration October 2013, Exercise Price: $165.00 (a) Expiration October 2013, Exercise Price: $167.00 (a) Expiration October 2013, Exercise Price: $168.00 (a) United States Oil Fund LP Expiration December 2013, Exercise Price: $36.00 (a) Total Put Options TOTAL PURCHASED OPTIONS (Cost $1,787,509) $ MONEY MARKET FUNDS - 11.9% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 0.07% (e)(g) TOTAL MONEY MARKET FUNDS (Cost $19,782,838) $ Total Investments (Cost $159,954,671) - 105.1% Liabilities in Excess of Other Assets - (5.1)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt EUR Euro (a) Non-income producing. (b) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At September 30, 2013, the market value of these securities total $182,618 which represents 0.1% of total net assets. (c) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At September 30, 2013, the market value of these securities total $27,086 which represents 0.0% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At September 30, 2013, the market value of these securities total $4,561,886 which represents 2.7% of total net assets. (e) Variable Rate Security.The rate shown represents the rate at September 30, 2013. (f) Default or other conditions exist and security is not presently accruing income. (g) The rate shown is the seven day yield as of September 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Securities Sold Short September 30, 2013 (Unaudited) COMMON STOCKS - 5.7% Shares Fair Value Airlines - 0.2% Delta Air Lines, Inc. $ Capital Markets - 0.4% AGF Management Ltd. Ashmore Group PLC Total Capital Markets Commercial Banks - 0.1% M&T Bank Corp. Commercial Services & Supplies - 0.0% ARC Document Solutions, Inc. Communications Equipment - 0.2% Pace PLC Containers & Packaging - 0.1% MeadWestvaco Corp. Electronic Equipment, Instruments & Components - 0.3% TDK Corp. Food & Staples Retailing - 0.0% Spartan Stores, Inc. Household Durables - 0.4% Garmin Ltd. Insurance - 0.5% RenaissanceRe Holdings Ltd. IT Services - 0.4% Heartland Payment Systems, Inc. Higher One Holdings, Inc. Total IT Services Machinery - 0.4% CNH Industrial NV Metso OYJ Total Machinery Media - 0.2% Sinclair Broadcast Group, Inc. Thomson Reuters Corp. Total Media Multi-Utilities - 0.2% Just Energy Group, Inc. Oil, Gas & Consumable Fuels - 2.1% Chesapeake Energy Corp. Encana Corp. Lightstream Resources Ltd. Southwestern Energy Co. Twin Butte Energy Ltd. Ultra Petroleum Corp. Total Oil, Gas & Consumable Fuels Pharmaceuticals - 0.2% Perrigo Co. TOTAL COMMON STOCKS (Proceeds $9,071,572) $ EXCHANGE TRADED FUNDS - 16.5% iShares MSCI United Kingdom ETF iShares Russell 2000 ETF SPDR S&P rust United States Natural Gas Fund LP United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $25,075,460) $ Principal CORPORATE BONDS - 0.9% Amount Metals & Mining - 0.3% United States Steel Corp. 7.375%, 04/01/2020 $ Multiline Retail - 0.6% Sears Holdings Corp. 6.625%, 10/15/2018 TOTAL CORPORATE BONDS (Proceeds $1,477,500) $ FOREIGN GOVERNMENT NOTES/BONDS - 0.8% France Government Bond OAT 3.500%, 04/25/2026 EUR 899,000 TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Proceeds $1,283,228) $ Total Securities Sold Short (Proceeds $36,907,760) - 23.9% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Options Written September 30, 2013 (Unaudited) Contracts Fair Value Call Options Bob Evans Farms, Inc. Expiration: October 2013, Exercise Price: $60.00 52 $ Expiration: December 2013, Exercise Price: $55.00 24 Hertz Global Holdings, Inc. Expiration: October 2013, Exercise Price: $23.00 26 Expiration: October 2013, Exercise Price: $24.00 77 International Paper Co. Expiration: October 2013, Exercise Price: $50.00 SPDR S&P 500 Trust ETF Expiration: October 2013, Exercise Price: $177.00 Total Call Options Put Options Bob Evans Farms, Inc. Expiration: December 2013, Exercise Price: $45.00 Cablevision Systems Corp. Expiration: December 2013, Exercise Price: $15.00 CIT Group, Inc. Expiration: January 2014, Exercise Price: $43.00 68 Encana Corp. Expiration: October 2013, Exercise Price: $17.00 iShares Russell 2000 ETF Expiration: October 2013, Exercise Price: $98.00 Expiration: October 2013, Exercise Price: $100.00 Expiration: November 2013, Exercise Price: $100.00 Expiration: November 2013, Exercise Price: $101.00 LIN Media LLC Expiration: January 2014, Exercise Price: $12.50 28 Penn West Petroleum Ltd. Expiration: December 2013, Exercise Price: $9.00 Expiration: December 2013, Exercise Price: $10.00 SPDR S&P 500 Trust ETF Expiration: October 2013, Exercise Price: $164.00 Expiration: October 2013, Exercise Price: $165.00 Expiration: October 2013, Exercise Price: $160.00 Expiration: October 2013, Exercise Price: $162.00 Expiration: October 2013, Exercise Price: $164.00 Expiration: October 2013, Exercise Price: $166.00 Expiration: October 2013, Exercise Price: $167.00 Time Warner Cable, Inc. Expiration: January 2014, Exercise Price: $97.50 51 Expiration: January 2014, Exercise Price: $100.00 United States Oil Fund LP Expiration: December 2013, Exercise Price: $32.50 Expiration: December 2013, Exercise Price: $33.00 WR Grace & Co. Expiration: December 2013, Exercise Price: $77.50 Total Put Options Total Options Written (Premiums received $1,059,258) $ The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Swap Contracts September 30, 2013 (Unaudited) Maximum Upfront (Pay)/ Moody's Rating Potential Premium Unrealized Buy/Sell Receive Termination Notional of Reference Future Payment Paid Appreciation/ Counterparty Reference Entity Protection Fixed Rate Date Value Entity (Receipt) (Received) (Depreciation) CREDIT DEFAULT SWAP BUY CONTRACTS BNP Paribas S.A. Markit CDX.NA.HY.19 Buy %) 12/20/2017 $ B-1 $ ) ) ) BNP Paribas S.A. Markit CDX.NA.HY.21 Buy %) 12/20/2018 $ B-1 $ ) ) ) Total Credit Default Swap Buy Contracts ) CREDIT DEFAULT SWAP SELL CONTRACTS BNP Paribas S.A. Markit CDX.NA.HY.19 Sell % 12/20/2017 $ B-1 $ Total Credit Default Swap Sell Contracts Total Credit Default Swap Contracts $ ) The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Forward Contracts September 30, 2013 (Unaudited) Unrealized Currency U.S. $ Value Currency U.S. $ Value Appreciation Settlement Date to be Delivered September 30, 2013 to be Received September 30, 2013 (Depreciation) 11/29/2013 Canadian Dollars $ U.S. Dollars $ $ 4/30/2014 Euros U.S. Dollars ) 11/29/2013 Norwegian Krones U.S. Dollars $ $ $ ) The accompanying notes are an integral part of these financial statements. Fair values of derivative instruments on the Statement of Assets and Liabilities as of September 30, 2013 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written Options Written option contracts, at value $ Total Equity Contracts $ $ Foreign Exchange Contracts: Forward Contracts Cumulative appreciation on forward contracts ** $ Cumulative depreciation on forward contracts ** $ Credit Contracts: Swap Contracts Swap payments paid/Net unrealized gain/loss on swap contracts *** Swap payments received/Net unrealized gain/loss on swap contracts *** Total Derivatives $ $ **Includes cumulative appreciation/depreciation on forwards contracts as reported in the Forward Contracts schedule. *** Value includes both the unrealized gain/loss on swaps and the upfront payments paid or received on the swaps. The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio's net assets as of September 30, 2013 (Unaudited): Description Level 1 Level 2 Level 3 Total Common Stocks $ $ $
